The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Lincoln county of the crime of selling intoxicating liquor, to wit, choctaw beer, to Amel Baucom, a minor 18 years of age, and was sentenced to pay a fine of $200, and be imprisoned in the county jail for six months. From which judgment the defendant has appealed to this court.
The offense is alleged to have taken place on the 12th day of August, 1928, and the testimony shows that the prosecuting witness Amel Baucom was 18 years of age at the time. The witness Baucom and Emery Foster testify they went to the home of the defendant, on the date alleged in the information, and purchased a half gallon of chock beer and drank the same and became intoxicated; later on in the day they bought another half gallon from the defendant.
The defendant denies he sold anything to the prosecuting witness, and further denies that he was at home on that date. The testimony is conflicting. The jury by its verdict decided the conflict in favor of the state.
Several errors are assigned by the defendant alleged to have been committed by the trial court. After a careful *Page 427 
examination of the errors assigned, we hold they do not possess sufficient merit to warrant a reversal.
The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.